The briefs filed by plaintiff in error in this case violate Rule 32 of this Court in that they are typewritten on thin, translucent paper in blue type and are, therefore, hurtful to the eyes of those required to read the same.
Questions 7, 8 and 9 as stated in the brief are so stated as not to comply with amended Rule 20.
See Smith v. Presha, 101 Fla. 1272, 134 So. 44; St. Andrews Bay Lbr. Co. v. Bernard, 102 Fla. 389, 135 So. 831; Adams v. Burns, 119 Fla. 770, 161 So. 712. *Page 260 
Unless the Plaintiff in Error shall file here within fifteen (15) days of the entry of this Order, brief complying with the Rules, supra, the cause shall stand dismissed.
So ordered.
TERRELL, C. J., and WHITFIELD, BUFORD, and CHAPMAN, J. J., concur.
THOMAS, J., disqualified.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.